Citation Nr: 1225292	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971, June 1973 to October 1973, and April 1974 to April 1975.         

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. This case was before the Board in June 1998,               at which time the Board remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a psychiatric disorder. In an October 2002 decision, the Board granted the Veteran's petition to reopen his claim for service connection for a psychiatric disability. In June 2003 and September 2004, the Board remanded the case for additional development.  
A hearing was held before a Veterans Law Judge (VLJ) of the Board in July 2005.

In December 2005, the Veteran's claim regarding service connection for a psychiatric disorder was referred for a medical opinion by an expert of the Veterans Health Administration (VHA). In March 2006, the expert medical opinion was received and was referred to the Veteran through his representative for review and the submission of any additional evidence or argument. 38 C.F.R. § 20.1304(c) (2011). In June 2006, the Veteran submitted additional argument and requested a remand to the RO for initial review of this new evidence. In compliance with the Veteran's request, the case was remanded in July 2006. 

Thereafter, in February 2008 the Board issued a decision denying the Veteran's claim. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In July 2011, the Court issued a Memorandum Decision vacating the February 2008 decision and remanding the case back to the Board.

More recently, in May 2012 the Board notified the Veteran that the VLJ who conducted the previous hearing was no longer employed by the Board, and of the opportunity to elect another hearing before the VLJ who would decide the appeal. See 38 C.F.R. § 20.707 (2011). The Veteran responded that he wanted a new hearing, to consist of a Board videoconference hearing.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

As indicated, the Veteran previously testified at a hearing in July 2005 before a VLJ of the Board. Unfortunately, though, the VLJ who presided over that hearing is no longer employed at the Board. VA law provides that the VLJ who conducted the hearing shall participate in the final determination of the claim on appeal. See 38 C.F.R. § 20.707 (2011).

Consequently, the Board sent the Veteran a letter in May 2012 informing him of the availability of another hearing prior to deciding his appeal. The following month,  he responded that he wants a videoconference hearing (which occurs with him         at the RO and the VLJ located at the Board's offices in Washington, DC).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


